DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary

Claims 1-20 are pending and allowed in the application.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

The claim recites the combination of additional elements of receiving preferences, determining optimized seating arrangement, enabling selection, and automatically causing an adjustment of a seat utilizing motors, pneumatic or hydraulic systems. The claim as a whole integrates the mental process into a practical application of using the collected and analyzed information into directly controlling seat placement/adjustment. Specifically, the additional elements recite a specific manner of automatically adjusting seats. Thus, the claim is eligible because it is not directed to the recited judicial exception.


Claims 1-20 are allowable over the prior art of record.  Specifically: while Lele, Stirlen, Mukherjee, Gruber, and Rander are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

the user selection includes selecting an amount of legroom, from a plurality of predefined incremental legroom selection options, for each a seat of the one or more adjustable seats prior to a selection or assignment of the seat of the one or more adjustable seats for the user:

one or more adjustable seats dynamically adjust a predetermined amount within a horizontal plane such that regenerating the seating map includes computing and displaying, to an alternative user during the user selection of an alternative seat of the one or more adjustable seats in a vicinity of the seat in the optimized seating arrangement 

revised available legroom options of the plurality of predefined incremental legroom selection options selectable by the alternative user prior to the selection or assignment of the alternative seat to the alternative user according to the selected amount of legroom for the one or more adjustable seats received from the user selection.

 
automatically adjusting the seat and the alternative ones seat of the one or more adjustable seats within the vicinity of the seat in the optimized seating arrangement according to the selected amount of legroom for the seat by the user and a remaining one of the revised available legroom options one of the plurality of predefined incremental legroom selection options by the alternative user.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOIN (U.S. Patent Publication 2011/0010135 A1) discloses a process and device for passenger cabin layout.
Savian et al. (U.S. Patent Publication 2016/0180017 A1) discloses a design optimizer system and methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623